Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of treatment of a neurological condition and the species of antisense/iRNA in the reply filed on 11/18/21 is acknowledged. Claims 54-55 and 64-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/21.
Note that the election of the species of antisense/iRNA is allowable over the prior art with respect to the treatment of the neurological conditions enumerated in claim 50. As such, examination has been extended to additional species that require the limitations of instant claim 50. However, claim 45—the generic claim indicated in the Restriction Requirement—is not allowable over the prior art. As such, the provisional species election stands for claims 45 and dependent claims thereof that do not include all of the requirements of claim 50.
Further note that while Applicant elected without traverse, Applicant also argues that there would be no serious burden to perform a search on all of the claims; search burden is not a consideration when restricting based on lack of unity.
Finally, note that art has been cited against claim 45 which describes treatment of infection. This is cited as anticipatory against claims 45-49 and is not an examination on the merits of non-elected inventions.


Priority
Instant claim 50 introduces subject matter which was not adequately described in priority document 62/586567. Parts a, b, and c are all presented in the priority document; however, the priority document fails to describe, disclose, or mention the “brain injuries” of part d. Upon fully reading the disclosure of the ‘567 document, the skilled artisan would not have in any way been informed that the invention was envisaged to treat brain ischemia, stroke, post-ischemic inflammation, or the broad genus of “brain injury”. The instant claims clearly set out that there is some distinction between the currently claimed brain injury and the previously described “neurological condition”. This current distinction in light of the examples provided clearly suggests that the ‘567 discussion of neurological conditions were not descriptions of brain injuries. Rather, the ‘567 “neurological conditions” are chronic diseases while the current “brain injury” is drawn to acute brain injury.
The above applies equally to PCT/CA2018/051452, which also fails to adequately describe the instantly claimed brain injuries.
As such, the claims drawn to “brain injury” is provided an effective filing date of the actual filing date 5/13/20.
Should applicant disagree with the examiner’s factual determination above, applicant should provide evidence that any or all of the prior-filed applications provide support for the invention now claimed in the manner required by pre-AIA  35 U.S.C. 112, first paragraph. This could be accomplished, for example, by pointing to the specific page and line numbers within the prior-filed applications which disclose each limitation of the claimed invention.

Drawings
The drawings are objected to because:
Figure 1: the description of figure 1 references a “red rectangle”; no such rectangle is depicted in the figure. Further, the black and white drawing submitted is described not only by color (red; blue) but 
Figure 2: at the bottom of part b, there appears to be numbers and possible letters; however, these numbers/letters are illegible. The headings of table c are illegible.
Figure 3: the text in box A and B is illegible. The legend in C and D uses the same color to represent multiple different parts of the legend. For example, “response to other organism” is the same color as “response to bacterium”, “inflammatory response”, “response to interferon beta”, and “Toll-like receptor signaling pathway”. This is also true in the bottom part of C, where up-regulated, un-regulated, and down-regulated are all represented by the same color.
Figure 4: the shading in the drawing should be removed as it obscures the text.
Figure 5: in part G, two of the boxes are white; however, it is unclear which white box in the graph belongs to which white box in the legend. The same is true of the two dotted boxes.
Figure 6: part A is described as a “color calibration”. However, both extremes (6 and 1) are represented by the same color (black). It is unclear from the drawing which black in the image is 6 versus which is 1, etc.
Figure 7: the text in the box is illegible. The legend uses the same color to represent all three categories.
Figure 9: the labels at the bottom of parts A and B are illegible.
Figure 15: While described in the specification as NFH-stained TA muscle, part D is just three black boxes.
Figure 17: the specification describes this figure as denoting the RRM domain and RS domain in part A; however, no such detail is shown.
Figure 20: part D shows a bar where both extremes (220 and 20) are represented by the same color (black). It is unclear from the drawing which black in the image is 220 versus which is 20, etc. In part B, the specification describes this figure as a Western Blot analysis; however, it is two fully black rectangles which do not show any details.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Specification
The disclosure is objected to because of the following informalities: No color drawings have been submitted nor is there an approved petition for color drawings. As such, reference to color in the drawings should be removed. See for example p. 4, describing a “red rectangle” and p.35 discussing green and red nodes, neither of which are depicted in the figures as the specification suggests. It is noted that there are numerous instances throughout the specification describing the figures in color and all such instances should be removed. Appropriate correction is required.
In the brief description of the drawings for figure 3, the seven-segment pie graph (transcripts/peptides) is not described.

Claim Interpretation
As above, the priority documents do not support the genus of “brain injury”. Nevertheless, in order to examine the elected genus of “neurological condition”, it must be determined what difference, if any, exists between the two genera and whether or not the metes and bounds of the genera are clear. In this case, the claims provide clear examples of what is intended to be encompassed by these terms. A neurological condition is a chronic condition, such as FTD, AD, and ALS as exemplified in the claim. A brain injury is an immediate, acute injury, exemplified by ischemia, hypoxia, and stroke. The Examiner is 
The claims are directed to an SRSF3 agent which inhibits expression or function of SRSF3. A claim must be given its broadest, reasonable interpretation in light of the specification. Broadly, the claim could include any possible agent that might somehow inhibit expression or function of SRSF3 including indirectly by way of any number of downstream effects. However, in light of the specification, this is clearly not how the application is using this term. There is not a single example of an agent which does not directly interface with SRSF3 protein or the nucleic acids encoding the protein nor is there any description of upstream pathways which might be used to inhibit SRSF3 expression or function. As such, it would be unreasonable to interpret the phrase this broadly. Rather, the agent must achieve the results by directly inhibiting the expression or function of SRSF3.

Claim Objections
Claim 50 is objected to because of the following informalities:  the claim(s) currently use exemplary language (e.g.). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.  
Claim 51 is objected to because the first part of part (c) is a duplicate of part (b). Reiterating these choices does not provide any further limitation to the claims. Moreover, the choice of “is an antibody” is present three separate times in the same Markush group and all but one should be eliminated.
Appropriate correction is required.

Improper Markush Group
Claims 50-52 and 56-63 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 
The Markush grouping of claim 50 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: claim 50 is directed to the alternative treatment of multiple, disparate diseases. These diseases are not recognized as the same “class” of disease, but rather are caused by distinct etiologies with their own symptoms, progressions, treatments, etc. For example, treating a viral infection is not commonly used as a treatment of cancer or a treatment of brain injury nor is cancer treatment commonly used to also treat Alzheimer’s disease.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "the polypeptide implicated in an innate immune response".  There is insufficient antecedent basis for this limitation in the claim. Claim 48 uses this phrase in both part d and part e, and so it is unclear to which of these previous phrases claim 49 is referring.
Therefore, claim 49 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-53 and 56-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating certain neurodegenerative diseases, does not reasonably provide enablement for treating the breadth of all neurological conditions nor for the prevention of any neurological condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not 
	The nature of the invention is one of administering a drug to treat a disease. The breadth of the claims encompasses administering any possible SRSF3 inhibitor and achieving the result of treating or completely preventing any and all neurological conditions. The amount of direction and guidance in the specification is that SRSF3 is upregulated in certain neurodegenerative diseases (p.13), that neuroinflammation plays a role in “many brain pathologies” (p.13), and that inhibiting SRSF3 allows for the increased expression of certain innate immune mediators, positing that this alleviates a degree of the neuroinflammation causing and/or involved in certain diseases.
	However, while skill in the art is high, predictability is low. Neurodegenerative diseases represent some of the most intractable human diseases, many of which cannot be effectively treated much less prevented. The art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Reitz (cited on form 892) that states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (cited on form 892) that states "unfortunately, there are no currently available FDA-approved medications proven to delay or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease”. Where the goal is recognized as difficult and as-yet unrealized, the evidence supporting a claim that such a result is achievable must necessarily be strong. The instant specification does not provide any working examples of AD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD. Taking this further, the specification does not demonstrate any neurological condition can be fully prevented as claimed, while the art recognizes diseases such as Parkinson’s and ALS to be similarly unpreventable (Pratt; Farmer; form 892).
	Regarding treating all neurological conditions, this too is not fully enabled. The “e.g.” of the claims are clearly setting forth examples of conditions to be treated but in no way provide a limitation. As such, a 
	Therefore, the full scope of the claims is not enabled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajiro (form 892).
	Regarding claim 45, Ajiro teaches administering siRNA to specifically inhibit SRSF3 (abstract; p. 1249 C1). This shRNA-derived siRNA targeting SRSF3 meets the limitations of an agent that inhibits the expression or function of SRSF3 because this is the function of siRNA; see also Ajiro figures 3 and 4. Regarding the limitation of a “patient in need thereof”, there is no special definition of “patient” and so broadly includes mice as in Ajiro. Further, the phrase is directed to a patient in need of a regulated innate immune function of a myeloid cell. This clearly includes any subject with an innate immune system and a myeloid cell, as the instant specification clearly notes that an unregulated innate immune system is detrimental. As mice inherently possess both, a mouse is a patient in need of a regulated innate immune function.
	Regarding claim 46, mice inherently possess microglial cells, which are in need of regulation for the same reasons as above.
	Regarding claim 47, mice inherently possess monocytes.
	For both claims 46 and 47, it is noted that the expression of the siRNA targeting SRSF3 is sufficient to achieve the result of regulating the innate immune function. Description of the type of cell 
	Regarding claim 48, Ajiro teaches shRNA and siRNA, both types of interfering RNA molecules.
	Regarding claim 49, as noted in the specification, inhibiting SRSF3 achieves the result of increasing the translation of, e.g., SAA3. Thus, this must also be an inherent result of administering the siRNA to the mice in Ajiro.
	Therefore, claims 45-49 are anticipated.

Claim(s) 45-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (WO 2012045067; IDS 5/13/20 FOR citation 1).
Regarding claim 45, Rubin teaches administering an agent that decreases the expression and/or activity of SFRS3 to a subject with an infection (p.2). A subject suffering an infection is necessarily a patient in need of a regulated innate immune function as infection elicits an immune response which, if unregulated, would be detrimental to the patient.
Regarding claims 46 and 47, the subject is human (p.3) and so inherently comprises microglial cells and monocytes. As these cells are in the patient being administered the agent, they would inherently be regulated as the same drug is given to the same population.
Regarding claims 48 and 49, Rubin teaches the agent is siRNA (p.33) which is an interfering RNA molecule. Further, as noted in the specification, inhibiting SRSF3 achieves the result of increasing the translation of, e.g., SAA3. Thus, this must also be an inherent result of administering the siRNA to the patient.

Allowable Subject Matter
The agent of the claims is defined solely by its function. Even where the agent is an “antibody” or “interfering RNA molecule”, these describe a vast genus of biomolecules with a wide variety of functions and no shared structure responsible for the claimed functions. However, under MPEP §2163, elements “auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those 
Following this, it is clear that SRSF3 inhibitors were widely known in the art. However, the Examiner did not discover any art which administered an SRSF3 inhibitor to a subject with a neurological condition. Such a document would have anticipated the instant claims even if the inhibitor were administered for a different reason or if the prior art had not recognized the benefit to the innate immune system, as a disclosure of identical steps will anticipate a claim because "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
However, in this case, no such anticipatory art was discovered. This turns the analysis to one of obviousness. Boutej (form 892) discloses the relevance of SRSF3 inhibition to the innate immune system, yet this is not prior art as it represents an exception under §102(b)(1) as it shares an author with the instant application. No other documents were discovered which teach or suggest the relevance of SRSF3 in the role of either the immune system or more particularly in neurological conditions. As such, claims 50-53 and 56-53, inasmuch as they are directed to the elected invention, are deemed allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649